Name: 2002/1008/EC: Council Decision of 9 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: 2002-12-28

 Avis juridique important|32002D10082002/1008/EC: Council Decision of 9 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola Official Journal L 351 , 28/12/2002 P. 0090 - 0111Council Decisionof 9 December 2002on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola(2002/1008/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola(1), the two parties held negotiations to determine any amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of these negotiations, a new Protocol was initialled on 30 June 2002.(3) The Protocol provides Community fishermen with fishing opportunities in waters under the sovereignty or jurisdiction of Angola from 3 August 2002 to 2 August 2004.(4) In order to ensure uninterrupted fishing activities by Community vessels, it is essential that the new Protocol be approved as quickly as possible. To this end, the two parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from 3 August 2002.(5) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 9 December 2002.For the CouncilThe PresidentH. C. Schmidt(1) OJ L 341, 3.12.1987, p. 2.